internal_revenue_service number release date index number ----------------- ------------------------- ------------------------ -------------------------------- - department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc intl - plr-152617-03 date date ty ------- ----------------- ------------------------- ------ ----------------------- ----------------- ---------------------------------- -- -- ------- ------- ------- legend taxpayer ----------------------------------------------------------- x corp country a stock exchange country b y corp dollar_figurec dollar_figured year year year dear ------------ this responds to a letter dated date requesting a ruling concerning two factors under article limitation_on_benefits of the united states-luxembourg income_tax treaty treaty the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts plr-152617-03 x corp is incorporated under the laws of country a which is a member state of the european union the x corp shares are listed and traded on stock exchange taxpayer incorporated under the laws of country b is a wholly-owned subsidiary of x corp taxpayer acts solely as a holding_company for x corp’s u s and worldwide investments and has no active trade_or_business activities in country b y corp is a wholly-owned u s subsidiary of taxpayer taxpayer expects to receive from y corp dividend income of approximately dollar_figurec-dollar_figured million in each of tax years year year and year this income is not effectively connected to a u s trade_or_business conducted by taxpayer rulings requested that x corp will be considered to be taxpayer’s ultimate beneficial_owner for purposes of the derivative_benefits_test of article of the treaty within the meaning ascribed to such term under the treaty that x corp will be considered a qualified_resident of a country that has a comprehensive income_tax convention for purposes of applying article a of the treaty law and analysis sec_881 of the internal_revenue_code the code generally imposes a percent tax on the amount received by a foreign_corporation as dividends from sources within the united_states to the extent that the dividends received are not effectively connected with the conduct_of_a_trade_or_business in the united_states sec_1442 of the code requires that a tax of of any dividends_paid to a foreign_corporation from sources within the united_states be deducted and withheld at the source sec_894 of the code provides that the provisions of the code shall be applied to any taxpayer with due regard to any treaty obligation of the united_states which applies to such taxpayer moreover sec_1_1441-6 of the treasury regulations provides that the 30-percent rate of withholding shall be reduced as may be provided by a treaty with any country article dividends of the treaty provides that dividends_paid by a company that is a resident of a contracting state to a resident of the other contracting state may be taxed by both countries however the contracting state of which the company paying the dividends is a resident will tax the dividends at a reduced_rate of of the gross amount of the dividends if the beneficial_owner is a company that owns directly at least of the voting_stock of the company paying the dividends thus the reduced plr-152617-03 tax_rate will apply to dividends derived and beneficially owned by a resident of luxembourg that owns at least of the voting_stock of the u s company paying the dividends provided the requirements of article of the treaty are met generally benefits of the treaty will be extended to a resident of a contracting state only if the resident meets the specific criteria to be a qualified_resident as listed in paragraph of article because taxpayer is wholly-owned by a non-luxembourg company it fails to meet the specific criteria to be a qualified_resident of paragraph of article paragraph of article of the treaty provides that except as provided in article c a person that is not a qualified_resident may nonetheless be entitled to benefits of the treaty with respect to certain items of income if in pertinent part a percent of the company’s shares is ultimately owned by seven or fewer residents of a state that is a party to nafta or that is a member state of the european union and with which the other state has a comprehensive income_tax convention and d i the term resident of a member state of the european union means a person that would be entitled to the benefits of a comprehensive income_tax convention in force between any member state of the european union and the contracting state from which the benefits of this convention are claimed provided that if such convention does not contain a comprehensive limitation_on_benefits article including provisions similar to those of subparagraph sec_2 and d and paragraph the person would be entitled to the benefits of this convention under the principles of paragraph sec_2 or if such person were a resident of one of the contracting states under article resident of this convention ruling one in order to satisfy the first clause of article a percent of taxpayer’s shares must be ultimately owned by seven or fewer residents of a state that is a party to nafta or that is a member state of the european union the treaty does not specifically define the term ultimately owned however the same term is used in subparagraph c i of article of the treaty the technical explanation to article c provides that plr-152617-03 subparagraph c i refers to persons who ultimately own the company’s principal class of shares in general this test requires that any intermediate owners of the company be disregarded and that ownership be traced to a person that is a qualified_resident without reference to its owners such as a publicly- traded company under subparagraph d based on the use of the term ultimately owned elsewhere in the treaty it is concluded that for purposes of article a x corp is the ultimate owner of taxpayer without reference to the residence of the shareholders of x corp ruling two in order to satisfy the second clause of article a the ultimate owner s of the taxpayer must be a resident of a state with which the united_states has a comprehensive income_tax convention the term comprehensive income_tax convention is not defined in the treaty subparagraph h of article limitation_on_benefits of the united states- netherlands income_tax convention the netherlands treaty also uses the term in a similar context the explanation of the joint_committee on taxation with respect to article of the netherlands treaty provides that t o be considered an ec member country for this or any other purpose of the limitation_on_benefits article of the proposed treaty the country generally must be either the netherlands or a member of the ec with which both the united_states and the netherlands have in effect a comprehensive_income_tax_treaty of the current members of the ec currently all but portugal meet these criteria the technical explanation to subparagraph h of article of the netherlands treaty explains that a s of the date of this explanation the netherlands has in effect a comprehensive income_tax convention with all the members of the european communities and the united_states has such conventions in effect will sic all members except portugal therefore for purposes of this definition all members of the european communities are included except for portugal this definition is ambulatory if both states and portugal conclude a comprehensive income_tax convention portugal would be included within the definition plr-152617-03 further notice_2003_69 2003_42_irb_851 sets forth a list of u s income_tax treaties that are recognized as comprehensive income_tax treat ies for purposes of code sec_1 country a is included on this list based on the use of the term comprehensive income_tax convention in the treaty and the comparable usage in the netherlands treaty and in notice_2003_69 it is held that the income_tax treaty between the united_states and country a is a comprehensive income_tax convention for purposes of article a of the treaty this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely w edward williams senior technical reviewer branch office of associate chief_counsel international cc -------------- -------------------------- ------------------------------------------- --------------------------------- -------------------- -------------------------- -------------------------------------------------- -------------------------------
